DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered. Claims 1-3, 5, 8, 9 and 11-15 are pending, of which claim 1 is currently amended. Claims 4, 6, 7 and 10 are cancelled. No new matter has been entered.
The previous rejections under 35 USC 103 are being maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107437622 (Liu) in view of US 2015/0125757 A1 (Kato) and further in view of US 2017/0331146 A1 (Haba) and US 2001/0041285 A1 (Shiota).
Regarding claims 1, 14 and 15, Liu discloses a positive electrode plate comprising a current collector, a positive active material layer [p. 2 para. 13], and a safety coating (coating) disposed between the current collector and the positive active material layer, wherein the safety coating comprises a polymer matrix [p. 1 para. 5], a conductive material (conductive agent, carbon-based conductive agent) [p. 1 para. 5, p. 2 para. 10], and an inorganic filler (inorganic particles) [p. 2 para. 6], and wherein the polymer matrix comprises at least two types (one or more) of polymer materials, and first type of polymer material is polyvinylidene fluoride [p. 2 para. 1].
Liu does not teach that solubility of second type of polymer material in oil solvent is smaller than the solubility of the first type of polymer material and that the weight percentage of the first type of polymer material relative to total weight of the polymer matrix, the conductive material and the inorganic filler is 17.5% or more. Kato however teaches that a superior shutdown function can be obtained and adhesion between the conductive substrate and the active material layer can be improved [0016], [0041] when a resin layer on a current collector has a thermoplastic resin dispersed in a thermosetting resin base material [0017], [0018], wherein the thermoplastic resin can be a polyvinylidene fluoride-based resin [0026] and the thermosetting resin can be a polyacrylic acid-based resin [0028], and the thermoplastic resin is dispersed or dissolved in an organic solvent (is soluble in an oil solvent) and the thermosetting resin is dispersed or dissolved in water [0056], the formulation ratio of the thermoplastic resin is 10 to 65% [0021], and the thermoplastic resin and thermosetting resin may be included in equal parts [Table 1]. Because the thermoplastic resin and the thermosetting resin remain substantially separate in the resin layer (see Fig. 5) after the thermoplastic resin solution (including the organic solvent) and the thermosetting resin solution are mixed to form an emulsion [0058], [0058], it is considered that the thermosetting resin does not significantly dissolve in the organic solvent, and therefore has a smaller solubility in oil solvent than the thermoplastic resin.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use polyacrylic acid as a second type of polymer material having a smaller solubility in oil solvent than the polyvinylidene fluoride first type of polymer material, and to include each of the first and second types of polymer material at 10 to 65%, as in Kato, in the polymer matrix of Liu, because superior shutdown function could be obtained and adhesion between the conductive substrate and the active material layer could be improved.
Although the claimed ranges for each of the first and second types of polymer material of from 20 wt% to 40 wt% are not expressly taught, they nevertheless would have been obvious to one of ordinary skill in the art because they lie inside the range of 10 to 65% taught by Kato. See MPEP 2144.05. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Note also that Kato expressly teaches varying the concentration of the thermoplastic resin solution, the concentration of the thermosetting resin solution, and the mixing ratio of the thermoplastic resin solution to the thermosetting resin solution in order to adjust the average thicknesses of each resin [0062]. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
The combination of Liu and Kato does not expressly teach that the second type of polymer material is an oil-dispersible polymer material. Haba however teaches that to form a conductive layer including a conductive particle, a polymer particle, and a fluororesin [0039] that has a function of increasing the internal resistance in temperature rise and has an excellent discharge rate characteristics during normal operation [0012], the polymer particle may preferably be hardly soluble in an organic solvent (is oil-dispersible with a small solubility in oil solvent), and may for example be an acrylic acid based polymer [0048], and the fluororesin is preferably soluble or easily soluble in an organic solvent (has a higher solubility in oil solvent) [0057], wherein the fluororesin is preferably polyvinylidene fluoride [0075]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use an oil-dispersible polyacrylic acid, as in Haba, as the second type of polymer material that has a smaller solubility in oil solvent than the polyvinylidene fluoride first type of polymer material in the safety coating of the combination, because it is known to be suitable for forming the conductive layer that has a function of increasing the internal resistance in temperature rise and has an excellent discharge rate characteristics during normal operation.
Liu does not teach the claimed materials of the inorganic filler. Shiota however teaches an active material that has a PTC property of increasing its resistance with a rise in temperature [0014] for use in a battery of high safety because the temperature rise in case of an internal short-circuit can be suppressed [0097], the active material being made up of secondary particles comprising a plurality of active material particles having adhered on the surface thereof electronic conducting particles having the property of increasing resistance with a rise in temperature [0018], [0053], wherein the active material particles may be LiCoO2, LiNiO2, LiCo1-xNixO2 or LiMn2O4 [0061] and the electronic conducting particles may be electrically conductive polymers including carbon black [0062]. Therefore it would have been obvious to one of ordinary skill in the art to use a claimed conductive polymer coating modified positive active material, as in Shiota, in the inorganic filler of Liu, because it could contribute to the PTC function of the coating and improve the safety of the battery.
Although Shiota does not explicitly teach the conductivity of the inorganic filler, because Shiota uses the same materials as claimed, it appears that they will also have the claimed conductivity. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Alternatively, it would have been obvious to one of ordinary skill in the art to optimize the conductivity of the inorganic filler taught by Shiota in order to achieve desired conductivity through the layer. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 2, Liu further discloses that in the safety coating, relative to the total weight of the polymer matrix, the conductive material and the inorganic filler, the weight percentage of the polymer matrix is 35 wt.% to 75 wt.% (60%-70%) [p. 2 para. 4], the weight percentage of the conductive material is 5 wt.% to 25 wt.% (20% of conductive agent) [p. 5 paras. 2, 3], and the weight percentage of the inorganic filler is 10 wt.% to 60 wt.% (10% of inorganic particles) [p. 5 paras. 2, 3].
Regarding claim 3, Liu further discloses dissolving the polymer matrix PVDF in NMP [p. 5 paras. 2, 3].
Regarding claim 5, Liu further discloses that the conductive material may be at least one of a conductive carbon-based material, such as carbon black [p. 2 para. 10], and a conductive metal material such as Al powder or Ni powder [p. 1 para. 5].
Regarding claim 8, Liu further discloses that the inorganic filler has an average particle diameter D of 100 nm ≤ D ≤ 10 µm (0.7 µm to 2 µm) [p. 2 para. 8].
Regarding claim 11, Liu further discloses that relative to the total weight of the polymer matrix, the conductive material and the inorganic filler, the weight percentage of the polymer matrix is 50 wt.% to 75 wt.% (60%-70%) [p. 2 para. 4] and the weight percentage of the conductive material is 5 wt.% to 20 wt.% (20-30%, e.g. 20% of conductive agent) [p. 2 para. 5, p. 5 paras. 2, 3]. Liu does not specifically disclose that the weight percentage of the inorganic filler is 15 wt.% to 45 wt.%, however the claimed range nevertheless would have been obvious to one of ordinary skill in the art, because Liu teaches an overlapping range of 3%-20% [p. 2 para. 9]. See MPEP 2144.05. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
Regarding claim 12, Liu further discloses that the safety coating has a thickness H of 1 µm ≤ H ≤ 20 µm (2 µm to 10 µm) [p. 2 para. 12], and the safety coating consists essentially of the polymer matrix, the conductive material, and the inorganic filler [p. 5 paras. 2, 3].
Regarding claim 13, Liu further discloses a lithium ion battery comprising the positive electrode plate [p. 1 para. 4].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over CN 107437622 (Liu) in view of US 2015/0125757 A1 (Kato), US 2017/0331146 A1 (Haba) and US 2001/0041285 A1 (Shiota), as applied to claims 1-3, 5, 7, 8 and 11-15 above, and further in view of US 2012/0058375 A1 (Tanaka).
The combination of Liu, Kato, Haba and Shiota teaches the positive electrode plate as claimed in claim 1, as shown above, but is silent as to a specific surface area (BET) of the inorganic filler. Tanaka however teaches that from the standpoint of adhesion and bond strength with respect to current collector foil and/or active material layer, it is more preferred that specific surface area of alumina particles in an alumina-containing layer formed between an electrode current collector foil and an active material layer be 96 m2/g to 234 m2/g [0016], [0035]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use inorganic particles with a specific surface area (BET) of not more than 500 m2/g, as in Tanaka, for the inorganic filler of the combination, because it would provide good adhesion and bond strength.

Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Shiota’s figures show electronic conducting particles 12 adhered to only a small part of the surface of the active material particles 11, and the electronic conducting material and active material are merely mixed in the example described in paragraph [0065], it is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). In this case, the rejection relies on the embodiment specifically described in paragraphs [0018] and [0053], in which electronic conducting particles are adhered to the surface of the active material particles to form secondary particles of the active material 11 having an active part and a non-active part. In other words, the relied on electronic conducting particles are not the particles 12 illustrated in the figures, corresponding to the example of paragraph [0065], but rather are the unillustrated primary particles that form a surface part of the active material secondary particles 11. 
In response to applicant’s argument that Shiota does not teach the claimed conductivity of the inorganic filler, it is noted that because Shiota teaches the same material as claimed, the claimed properties are necessarily present. See MPEP 2112. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). In this case, the applicant has failed to show that the LiCoO2, LiNiO2, LiCo1-xNixO2 or LiMn2O4 active material particles with the electronic conducting particles adhered on the surface thereof taught by Shiota could have a conductivity outside of applicant’s claimed range. To the contrary, applicant’s declaration shows that a conductive carbon coated lithium cobalt oxide has a conductivity of 50 S/m. Therefore, Shiota teaches an inorganic filler that has the claimed conductivity.
The declaration under 37 CFR 1.132 filed 04/21/2022 is insufficient to overcome the rejection of claims 1-3, 5, 8, 9 and 11-15 under 35 USC 103 based upon Shiota as set forth in the last Office action because:  the declaration fails to show a difference in conductivity between the inorganic filler taught by Shiota and the claimed range, as described above.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
For the above reasons, the previous rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727